United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1950
                                    ___________

St. Jude Packaging & Specialties,        *
Inc.,                                    *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
World Color, Inc.,                       *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: October 4, 2011
                                 Filed: November 10, 2011
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       St. Jude Packaging & Specialties, Inc. (St. Jude) appeals the district court’s1
order enforcing a settlement agreement with World Color, Inc., arguing that its debt-
collection agency lacked authority to bind St. Jude to the settlement agreement. Upon
our careful review, see Chaganti & Assocs., P.C. v. Nowotny, 470 F.3d 1215, 1221
(8th Cir. 2006) (standard of review), we affirm for the reasons provided by the district
court. See 8th Cir. R. 47B.
                        ______________________________

      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas.